Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This office action is in response to application 16/970,639 and Amendment filed on 01/28/2022. Claims 1-15 are pending in the application.  Claims 1 and 14-15 have been amended.  Claim 1 has been canceled.  Claims 1-10 and 12-15 remain pending in the application.
2.  Objections of the specification have been withdrawn based on Applicant’s amendment.
3.  Rejection of claims 1, 14 and 15 under 35 U.S.C. 112(b) has been withdrawn based on Applicant’s amendment.
4.  Applicant's arguments filed on 01/28/2022 have been fully considered, but they are not persuasive with regard to rejections of claims, as set forth below in the instant Office Action.  Therefore rejections of claims 1-10 and 12-15 under 35 U.S.C. 102(a)(2)  have been maintained as shown below.




Claim Rejections - 35 USC § 102
5.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.  Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ricci (U.S. Patent 10,071,641).
7. As to claims 1, 14 and 15 Ricci discloses:
Claim 1 A vehicle control system (col.6, ll.49-51; col.28, ll.28-30; Figs.20-24) comprising:
a storage battery provided in a vehicle configured to store electric power used to drive the vehicle (a power storage 612 (storage battery) to drive a receiving vehicle 925 (vehicle) - col.30, ll.66-67; col.31, ll.1-2; Figs.10-11, 20);
a power reception unit configured to receive electric power supply from a moving body capable of supplying electric power to be stored in the storage battery (a charge is provided by plate 520 of a charging vehicle 921 (moving body) capable of supplying electric power) to a panel 608 (power reception unit) so as to power or charge energy source 612 (supplying electric power stored in the storage battery) of the receiving vehicle 925 (vehicle) - col.28, ll.27-30; col.28, ll.42-45; col.29, ll.44-64; col.30, ll.57-61; Figs.10-11, 20);
a communication unit configured to communicate with the moving body (communications between vehicle "smart" control systems aboard one or both of the charging vehicle 921 (moving body) and the receiving vehicle 925 (vehicle), comprising communications between controller 923 and controller 610 - col.30, ll.47-51; Figs.19-20; the communications subsystem enables communications between any of the inter-vehicle systems and subsystems, the communications subsystem (communication unit), in addition to well-known componentry (which has been omitted for clarity), the device communications subsystem 1900 (communication unit) includes interconnected elements including one or more of: one or more antennas 1904, an interleaver/deinterleaver 1908, an analog front end (AFE) 1912, memory/storage/cache 1916, controller/microprocessor 1920, MAC circuitry 1922, modulator/demodulator 1924, encoder/decoder 1928, a plurality of connectivity managers 1934-1966, GPU 1942, accelerator 1944, a multiplexer/demultiplexer 1954, transmitter 1970, receiver 1972 and wireless radio 310 components such as a Wi-Fi PHY/Bluetooth.RTM. module 1980, a Wi-Fi/BT MAC module 1984, transmitter 1988 and receiver 1992. The various elements in the device 1900 are connected by one or more links/busses 5 (not shown, 
a detection unit configured to detect a charge state of the storage battery (a controller 610 (detection unit) may monitor a state or status of charging, e.g. battery is charged at 32%, or battery charging level drops below a selectable threshold value e.g. below 10%  of the energy storage unit 612 (detect a charge state of the storage battery) of receiving vehicle; the state or status may be obtained by way of one or more sensors (detection unit) interconnected to the one or more batteries of the receiving vehicle 925 (vehicle), and may be monitored by vehicle controller 610 - col.32, ll.65-67; col.33, ll.1-5; col.36 ll.19-26); and
a communication control unit configured to request the moving body to supply electric power using the communication unit on the basis of the charge state detected by the detection unit (at step 2908, the method determines the state of charge of the receiving vehicle 925 (vehicle), that is, the charge level of the battery or batteries of the receiving vehicle 925 (vehicle); such a status may be obtained by way of one or more sensors interconnected to the one or more batteries of the receiving vehicle 925 (vehicle), and may be monitored by the receiving vehicle 925 (vehicle) controller 610; at step 2912, a query is made as to whether charging is required; the status data of step 2908 may be compared against a stored, user-selectable threshold value of battery charge level required to trigger a request for charging; for example, a battery below 20% full charging level may trigger a declaration that the battery is in need of charging - col.30, ll.45-67; col.31, ll.1-3; col.36, ll.19-67; col.37, ll.1-61; Figs.23, 29),
wherein the communication control unit requests the moving body to receive electric power when a predetermined amount of electric power or more is stored in the storage battery (if at step 2912 the receiving vehicle 925 (vehicle) controller 610 (communication control unit) determines that stored, user-selectable threshold value of battery charge level (predetermined amount of electric power) equals or above, for example 20%, the controller 610 (communication control unit) determines that charging from the charging vehicle 921 (moving body) not required (the result of step 2912 is No), (when a predetermined amount of electric power or more is stored in the storage battery) the method 2900 moves to step 2908 wherein the battery charging levels continues to be monitored and the storage battery is not charged - col.36, ll.19-35; Figs.23, 29).
Claims 14-15 describe similar features as claim 1, and will have the same
reasoning for rejection under 35 U.S.C. 102(a)(2) as set forth above.
8.  As to claims 2-10 and 12-13 Ricci recites:
Claims 2, 7 The vehicle control system further comprising: a traveling control unit configured to control traveling of a host vehicle in such a manner that electric power supply can be received from the moving body that is traveling (col.13, ll.43-67; col.14, ll.1-24; col.14, ll.66-67; col.15, ll.1-19; col.28, ll.53-67; col.29, ll.1-20; col.45, ll.31-50); 
Claims 3, 8 The vehicle control system, wherein the power reception unit receives electric power from the moving body in a non-contact electric power supply method (col.13, ll.49-62; col.14, ll.25-65; col.20, ll.43-64; col.28, ll.31-52);
Claims 4, 9 The vehicle control system, wherein the power reception unit receives electric power from the moving body via contact (col.13, ll.49-52; col.14, ll.9-16; col.14, ll.46-48);
Claims 5, 10 The vehicle control system, wherein the communication control unit transmits information including at least one of a position of the vehicle and a moving route or a part of the moving route of the vehicle using the communication unit when the communication control unit requests electric power supply from the moving body (col.17, ll.3-5; col.18, ll.53-57; col.32, ll.17-25; col.41, ll.26-37);
Claim 6 The vehicle control system further comprising: an electric power supply unit configured to supply electric power to other vehicles or the moving body capable of supplying electric power stored in the storage battery, wherein, when electric power supply from the other vehicles or the moving body is requested, electric power is supplied to the moving body on the basis of the charge state (col.28, ll.27-30; col.28, ll.42-45; col.29, ll.44-64; col.30, ll.45-67; col.31, ll.1-3; col.32, ll.65-67; col.33 ll.1-5);
Claim 7 The vehicle control system further comprising: a traveling control unit configured to control traveling of a host vehicle in such a manner that electric power can be supplied to the moving body that is traveling (col.26, ll.49-53; col.26, ll.54-59; col.28, ll.28-67; col.29, ll.1-20; col.30, ll.7-67; col.31, ll.1-9);
Claim 12 The vehicle control system, wherein a width of the moving body in a horizontal direction is smaller than a width of the vehicle in the horizontal direction (col.13, ll.1-15; col.13, ll.63-67; col.14, ll.1-24);
Claim 13 The vehicle control system, wherein the moving body is a flying object (col.13, ll.1-15; col.32, ll.21-25; Fig.10).

REMARKS
9.  Mostly Applicant argues “… according to the features of claim 1, it is possible to prevent a storage battery of the host vehicle from being overcharged. Thus, Ricci does not teach or suggest at least the above noted features of claim 1“.
It should be noted that Applicant’s specification in ¶ [0073] provides more detailed explanation of this feature.  Specifically It describes “… the request determination unit 144 determines not to request electric power supply if the charge rate of the storage battery 74 is equal to or greater than a predetermined value S1”.
In contrast to Applicant’s argument, Ricci’s reference in col.36, ll.19-35 and Fig. 29 recites that if at step 2912 the controller 610 determines that stored, user-selectable threshold value of battery charge level (predetermined amount of electric power) equals or above 20% or, in other words, if the result of step 2912 is NO (the battery needs no charging), the method 2900 moves to step 2908 wherein the battery charging levels continues to be monitored (the storage battery is not charged).  Therefore, provided above Ricci’s citation (col.36, ll.19-35 and Fig. 29) identical to the instant specification language (¶ [0073]) and claim 1 feature.
Applicant's arguments filed on 01/28/2022 have been fully considered, but they are not persuasive with regard to rejections of claims 1-10 and 12-15, as set forth above in the instant Office Action.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
11.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAUM B LEVIN whose telephone number is (571)272-1898.  The examiner can normally be reached on M-F 8 am-4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NAUM LEVIN/          Primary Examiner, Art Unit 2851